Name: Commission Regulation (EEC) No 3849/88 of 12 December 1988 amending Regulation (EEC) No 3102/88 and increasing to 365 000 tonnes the amount of common wheat held by the intervention agency of the United Kingdom for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 88 Official Journal of the European Communities No L 343/5 COMMISSION REGULATION (EEC) No 3849/88 of 12 December 1988 amending Regulation (EEC) No 3102/88 and increasing to 365 000 tonnes the amount of common wheat held by the intervention agency of die United Kingdom for which a standing invitation to tender for resale has been opened . agency of the United Kingdom put up for sale on the internal market of the Community should be increased to 365 000 tonnes ; . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3102/88 (*), as amended by Regulation (EEC) No 3443/88 (6), opened a standing invitation to tender for the resale of 350 000 tonnes of common wheat held by the intervention agency of the United Kingdom ; Whereas in the present situation on the market the quantity of common wheat held by the intervention HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3102/88, 'of 350 000 tonnes' is replaced by 'of 365 000 tonnes'. Article 2 ^ This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation snail be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26 . 7. 1988 , p. 16 . (3) OJ No L 202, 9. 7. 1982, p. 23r (4) OJ No L 223, 11 . 8 . 1987, p. 5. ft OJ No L 277, 8 . 10. 1988 , p. 18 . ( «) OJ No L 302, 5. 11 . 1988 , p. 19 .